 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10                             ----oo0oo----
11

12   DANIEL BRUNO, individually and        No. 2:17-cv-00327 WBS EFB
     on behalf of others similarly
13   situated,

14               Plaintiff,                ORDER SETTING ASIDE DEFAULT
15        v.

16   EQUIFAX INFORMATION SERVICES,
     LLC; GENEVA FINANCIAL SERVICES,
17   INC.; MARK HASSAN; GENEVA
     MOTORS, INC. d/b/a GENEVA
18   FINANCIAL SERVICES; ROBERT
     MCGINLEY; KAMIES ELHOUTY; JOHN
19   MCGINLEY; ANDY MITCHELL; AND
     REBS SUPPLY, INC. d/b/a REBS
20   MARKETING, INC.,

21               Defendant.

22

23                             ----oo0oo----

24             Defendants Geneva Motors, Inc. and Kamies Elhouty have
25   filed a Motion to Set Aside Entry of Default.    (Docket No. 251.)
26   Because plaintiff does not oppose the motion (Docket No. 255),
27   and for good cause having been shown pursuant to Federal Rule of
28
                                       1
 1   Civil Procedure 55(c), the default entered against defendant
 2   Geneva Motors, Inc. on April 27, 2018 (Docket No. 168) and the
 3   default entered against defendant Kamies Elhouty entered on May
 4   7, 2018 (Docket No. 173) are hereby SET ASIDE.
 5              Defendants Geneva Motors, Inc. and Kamies Elhouty have
 6   twenty days from the date this Order is signed to file and serve
 7   a responsive pleading.
 8              IT IS SO ORDERED.
 9   Dated:   November 19, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      2
